Wright, O. J.
The prohibitory act of 1855 was declared to be constitutional, by a majority of this court, in the case of Santo v. The State, 2 Iowa, 203 ; and this ruling has been since followed in Geebrick v. The State, 5 Iowa, 491; Sanders v. The same, 2 Iowa, 230; and Bryan v. same, 4 Iowa, 349. Eor this state, therefore, the question must be regarded as settled.
The act of 28th of January, 1858, as found in the office of the secretary of state, repeals the sixteenth, but as published in the volume of session laws, repeals the sixth section of the prohibitory act. The publication in the newspapers, provided for in the last section of the act, was correct, following verbatim the original law as filed in the office of the secretary. The question now is, whether, as to this defendant, and other persons charged with a violation of the prohibitory law, the sixth section is still in force, or whether it is repealed by the act of 1857.
*398The constitution in force when the act of 1857 was passed, provided that “ no law of the general assembly, of a public nature, should take effect until the same was published and. circulated in the several counties of the state by authority.” It was further provided, that “ if the general assembly shall deem any law of immediate importance, they may providq that the same shall take effect by publication in newspapers in the state.” It seems that the general assembly did deem the law of January 28th, 1857, of immediate importance, and directed that it should take effect from and after its publication in certain newspapers. From such publication, then, it was in effect, and, as we think, according to its terms, as thus published. Granting, therefore, that the puhlic should be governed by the language of the act, as published iu the session laws, rather than by the original act as found in the office of the secretary of state, yet we think the original files should be followed, where, as in this case, the newspaper publication follows the same.
It is, perhaps, inferrable from the case of Clare v. The State, 5 Iowa, 509, that in any event, the original act in the secretary’s office is the ultimate proof of the law; and that however much the published acts, whether in authorized newspapers, or in pamphlet form, might differ from such original files, the public and the courts must be governed by the files, and not by the publications. It was not necessary, nor is it intended, by the writer of this opinion, at least, to go to that extent. It was not necessary, from the fact that the offense was charged to have been committed after the publication in the newspapers, and before the publication in pamphlet form. At the time of the commission of the off fense, therefore, the only publication made was in the newspaper ; and it would make no difference to him that a mistake was made in a subsequent publication. Nor is it necessary in this case, to go further than to hold, that the authorized publication in the newspapers being made, and being found to agree with the original act, we will resort to these as the better evidence of the true meaning of the law. *399"What would be the rule, if no publication by newspaper had been provided for, or if both publications had differed from the original files, we need not now determine.
Judgment affirmed.